Case 2:21-cv-00054-SPC-NPM Document 1 Filed 01/21/21 Page 1 of 13 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION



TIMOTHY GARZA, an individual, and on                   CIVIL ACTION
behalf of himself and all other similarly
situated individuals,
                                                       Case No. 2:21-cv-054
                     Plaintiff,
                                                       Judge:
v.
                                                       Mag. Judge:
WASTE CONNECTIONS OF FLORIDA,
INC., a Delaware corporation,

                     Defendant.



                      COLLECTIVE ACTION COMPLAINT

      NOW COMES the Plaintiff, TIMOTHY GARZA (“GARZA”), on behalf of

himself and all other similarly situated individuals, by and through undersigned

counsel, and states the following for his Collective Action Complaint, and states

as follows:

                                  CAUSES OF ACTION

      1.      This is an action for (i) unpaid overtime compensation under the Fair

Labor Standards Act of 1938, 29 U.S.C. § 201, et seq. (hereinafter, the “Act” or

“FLSA”), and (ii) retaliation in violation of F.S. §440.205.




                                           1
Case 2:21-cv-00054-SPC-NPM Document 1 Filed 01/21/21 Page 2 of 13 PageID 2




                                   PARTIES

      2.     GARZA is an individual and a resident of Florida who currently

resides in Collier County, Florida and at all times had enterprise and individual

coverage under the FLSA during his employment with WASTE CONNECTIONS

OF FLORIDA, INC. (“WASTE CONNECTIONS” or “Defendant”). At all

material times, GARZA has been employed by the Defendant as a driver. GARZA

performed work for the Defendant in Collier County, Florida, which is within the

Middle District of Florida, during the events giving rise to this case. GARZA was

an employee within the contemplation of 29 U.S.C. 203(e)(1). Thus, pursuant to 28

U.S.C. 1391(b), venue for this action lies in the Middle District of Florida. GARZA

consents to bring suit against Defendant under the FLSA. While performing

services for the Defendant, GARZA was engaged in interstate commerce,

including engaging in commerce or in the production of goods for commerce, and

handling, selling, or otherwise working on goods or materials that have moved in

or were produced for commerce by any person, 29 U.S.C. § 203(s)(1). A great

number of the customers GARZA served were residents of other states who visit

Southwest Florida on only a seasonal basis or on vacation. GARZA continued the

flow of interstate commerce by, inter alia, generating services precedent to billing,

which collected funds from out-of-state sources and banks and catering to seasonal

visitors from out-of-state. GARZA performed work in Collier County, Florida,

which is within the Middle District of Florida, during the events giving rise to this



                                         2
Case 2:21-cv-00054-SPC-NPM Document 1 Filed 01/21/21 Page 3 of 13 PageID 3




case. GARZA was an employee within the contemplation of 29 U.S.C. 203(e)(1).

Thus, pursuant to 28 U.S.C. 1391(b), venue for this action lies in the Middle District

of Florida.

      3.      The Defendant is a Delaware company and employed GARZA in

Naples, Florida. Defendant has gross annual income well in excess of $500,000.00

per year and is engaged in interstate commerce; it is a covered employer under the

FLSA (29 U.S.C. §203(d), (r) and (s)). Defendant’s employees are engaged in

interstate commerce and their business model specifically involves garbage and

waste removal services. Defendant is engaged in commerce within the meaning of

the FLSA because, among other reasons, it has had employees engaged in

commerce or in the production of goods for commerce, or employees handling,

selling, or otherwise working on goods or materials that have moved in or were

produced for commerce by any person, 29 U.S.C. § 203(s)(1). Defendant collects

monies, a large portion of which is from out-of-state financial institutions.

Defendant has the authority to hire, fire, assign work, withhold work and affect

the terms and conditions of persons like GARZA. Defendant supervised and

controlled GARZA’s work schedules and conditions of employment, in addition

to determining the rate and method of payment. Defendant maintains

employment records of GARZA. Defendant’s employees are engaged in interstate

commerce as at least two of the Defendant’s employees handled, sold, otherwise

worked on goods or materials that have been moved in or produced for commerce.



                                          3
Case 2:21-cv-00054-SPC-NPM Document 1 Filed 01/21/21 Page 4 of 13 PageID 4




GARZA was engaged in interstate commerce because he (and at least two

employees of the Defendant) handled goods that were moving in interstate

commerce, and unloaded goods which came from an out of state supplier.

                         JURISDICTION AND VENUE

      4.     This Court has jurisdiction of this matter under 28 U.S.C. §1331,

1343(4), 2201 and 2202 and pursuant to the Fair Labor Standards Act (FLSA") 29

U.S.C. §§216(b) and 217. The jurisdiction of this Court is invoked to secure the

protection and redress of the deprivation of rights secured by the FLSA.

      5.     This Court has supplemental jurisdiction over GARZA’s state law

claims pursuant to 28 U.S.C. § 1367.

      6.     Venue is proper in the United States District Court for the Middle

District of Florida because the Plaintiff worked in, and the Defendants conduct

business in, and some or all of the events giving rise to Plaintiff’s claims occurred

in Collier County, Florida, which is within the Middle District of Florida. Venue is

proper in the Fort Myers Division under Local Rule 1.02(b)(5) since the action

accrued in Collier County, which is within the Fort Myers Division.

                           GENERAL ALLEGATIONS

      7.     The relevant time period for this action under the FLSA is a

maximum of three years prior to date of filing (“Relevant Time Period”).

      8.     Throughout the Relevant Time Period, Defendant operated waste

removal services throughout the State of Florida. Defendant’s operation



                                         4
Case 2:21-cv-00054-SPC-NPM Document 1 Filed 01/21/21 Page 5 of 13 PageID 5




continues to date.

      9.     GARZA began his employment with the Defendant in November

2013 and worked as a driver until approximately September 21, 2020.

      10.    GARZA and the Collective Action Members are paid a “day rate” of

$156.00 per day, regardless of the number of hours worked, even as each week

GARZA worked between 53-56 hours.

      11.    While GARZA and the Collective Action Members are paid a flat

rate for a day’s work, that rate is cut in half or converted to an hourly rate if they

work less than four hours in a day.

      12.    When GARZA and the Collective Action Members worked overtime

hours, Defendant calculated the regular rate by dividing the total pay for the two-

week pay period by the total number of hours worked and paying overtime

wages at only a half time rate.

      13.    The day rate that Defendant paid GARZA and the Collective Action

Members appears to be intended to pay them for a normal work day of 8 hours.

      14.    The “day rate” is cut in half when they work less than 4 hours.

      15.    A day rate plan requires a flat sum for a day’s work without regard

to the number of hours worked in the day. 29 C.F.R. §778.112. GARZA and the

Collective Action Members were not paid a flat sum for a day’s work without

regard to the number of hours worked in the day in violation of the day rate

provisions of the FLSA.



                                          5
Case 2:21-cv-00054-SPC-NPM Document 1 Filed 01/21/21 Page 6 of 13 PageID 6




      16.   Because Defendant violated the day-rate method of paying wages

and overtime compensation by not paying GARZA and Collective Action

Members a full day rate when they work less than 8 hours in a day, Defendant

violated the FLSA and must pay overtime wages at time and one-half for all

overtime hours worked by GARZA and Collective Action Members.

      17.   Because Defendant’s day rate pay practice violated the FLSA,

Defendant should have calculated GARZA’s regular rate by dividing the 1⁄2 day

rate of $78 by 4 (the maximum number of hours that 1⁄2 day rate was intended to

compensate) or his full day rate of $156 by 8 (the number of hours the day rate

was intended to compensate) or his full week’s pay by 40 (the number of hours

that 5-day’s pay was intended to compensate).

      18.   The unlawful policies described in this Complaint applied to

GARZA and all other Collective Action Members.

      19.   The unlawful policies described above include Defendant not paying

a true day rate as Defendant required a certain number of hours to be worked on

a given day in order to pay the full day’s wage, and Defendants’ payment of only

half-time for overtime hours violates the FLSA.

                    COLLECTIVE ACTION ALLEGATIONS

      20.   GARZA brings FLSA claims on behalf of himself and the Collective

Action Members who have worked for Defendant as drivers, however variously

titled, anywhere in the State of Florida, between December 11, 2020 and the date



                                        6
Case 2:21-cv-00054-SPC-NPM Document 1 Filed 01/21/21 Page 7 of 13 PageID 7




of final judgment in this matter who elect to opt-in to this action.

      21.    Defendant is liable under the FLSA for, inter alia, failing to properly

compensate GARZA and the Collective Action Members in the manner described

above. The FLSA claims in this lawsuit should be adjudicated as a collective

action. Upon information and belief, there are hundreds of similarly situated

current and former employees of Defendants within Florida and nationally, who

have been underpaid in violation of the FLSA who would benefit from the

issuance of a court-supervised notice of the present lawsuit and the opportunity

to join the present lawsuit. Those similarly situated employees are known to

Defendant, are readily identifiable, and can be located through Defendant’s

records. Notice should be sent to the Collective Action Members pursuant to 29

U.S.C. § 216(b).

  COUNT I: ON BEHALF OF GARZA AND THE COLLECTIVE ACTION
 MEMBERS FOR VIOLATION OF THE OVERTIME PROVISIONS OF THE
                           FLSA

      22.    Plaintiff hereby incorporates Paragraphs 1-21 in this Count as though

fully set forth herein and brings this Count on behalf of himself and all others

similarly situated.

      23.    Defendant, in failing to pay GARZA and the Collective Action

Members time and a half overtime premium pay when they work more than forty

hours per week, has violated the FLSA.




                                          7
Case 2:21-cv-00054-SPC-NPM Document 1 Filed 01/21/21 Page 8 of 13 PageID 8




      24.    While dividing total pay by total hours worked, whatever their

number, may be permissible for true “day rate” employees, Defendant does not

pay a true “day rate.” Defendant does not pay a “flat sum for a day’s work or for

doing a particular job, without regard to the number of hours worked in the day

or at the job...” 29 C.F.R. § 778.112. (emphasis added). Instead, Defendant pays

one-half of their alleged “day rate” when GARZA and other Collective Action

Members work between zero and four hours in a day. Accordingly, Defendant

should have divided GARZA’s total pay by forty (40) hours to determine the

regular rate of pay and paid for all overtime hours worked at time and a half of

the regular rate of pay.

      25.    Defendant’s failure to pay a time and a half overtime premium has

been willful in that they knew that they were not paying a true and proper “day

rate” as defined by 29 C.F.R. § 778.112 and yet used the half-time rate of overtime

calculation nonetheless.

      26.    As a result of Defendant’s violations of the FLSA, GARZA and the

Collective Action Members have suffered damages and are entitled to recovery of

such damages, liquidated damages, attorneys’ fees, costs.

      27.    The Defendant also failed to act in good faith or reliance upon any of

the following in formulating its pay practices: (a) the FLSA, (b) Department of

Labor Wage & Hour Opinion Letters, (c) the Code of Federal Regulations, and (d)

relevant case law.



                                         8
Case 2:21-cv-00054-SPC-NPM Document 1 Filed 01/21/21 Page 9 of 13 PageID 9




      28.    GARZA consents to sue in this action pursuant to 216(b) of the FLSA.

Additional potential opt-in plaintiffs may execute and file forms consenting to

“opt in" and joining as plaintiffs in this collective action.

      29.    A claim for relief for violations under the FLSA may be brought and

maintained as an “opt-in" collective action pursuant to 29 U.S.C. 216(b) for all

claims asserted by GARZA because the claims of GARZA are similar to the claims

of the putative members of the Collective Action.

      30.    Potential opt-in members of the Collective Action are similarly

situated. They have substantially similar pay provisions, and are subject to a

common practice, policy or plan that deprives them of their lawful wages.

      31.    GARZA, and all others similarly situated, were subject to a company-

wide policy that purposefully, or alternatively, negligently deprived them of

wages for the applicable time under the statute of limitations.

      32.    GARZA will fairly and adequately represent and protect the interests

of the members of the collective action. GARZA has retained counsel certified as

an expert in labor and employment law and who is competent and experienced in

FLSA litigation.

      33.    The claims of GARZA are similar to those of the potential opt-in

plaintiffs, in that GARZA has been subjected to the same conduct as the potential

opt-in plaintiffs of the Collective Action, and GARZA’s claims are based on the

same legal theory as that of the potential opt-in plaintiffs.



                                           9
Case 2:21-cv-00054-SPC-NPM Document 1 Filed 01/21/21 Page 10 of 13 PageID 10




      34.      While the exact number of potential opt-in plaintiffs is unknown to

GARZA at the present, based on information and belief, there are potentially

greater than 300 such members. Thus, a collective action is the most efficient

mechanism for resolution of the claims.

      35.      GARZA's FLSA claims are maintainable as a Collective Action

pursuant to Section 16(b) of the FLSA, 29 U.S.C. 216(b).

      WHEREFORE, Plaintiff, on behalf himself and all putative members of the

proposed Collective Action, prays for relief as follows:

     i.     Designation of this action as a collective action on behalf of the proposed

            FLSA collective plaintiffs asserting FLSA claims and prompt issuance of

            the notice pursuant to 29 U.S.C. 216(b) to all similarly situated members

            of the FLSA opt-in action, apprising them of the pendency of this action,

            and permitting them to timely assert FLSA claims in this action by filing

            individual Consent to Sue forms pursuant to 29 U.S.C. 216(b), and a

            tolling of the statute of limitations on the FLSA collective action plaintiffs'

            claims until the FLSA potential opt-in plaintiffs are provided with a

            reasonable notice of the pendency of this action and a fair opportunity to

            exercise their right to opt-in as plaintiffs;

    ii.     Designation of Plaintiff as representative of the FLSA Collective Action;

   iii.     A declaratory judgment that the practices complained of are unlawful

            under the FLSA 201 et. seq.;



                                             10
Case 2:21-cv-00054-SPC-NPM Document 1 Filed 01/21/21 Page 11 of 13 PageID 11




   iv.      An injunction against Defendant and all other persons acting in concert

            with it, from engaging in each of the unlawful acts, policies, practices,

            etc., set forth herein;

    v.      An award of damages, including lost wages, liquidated and exemplary

            damages, and waiting time penalties and other statutory penalties;

   vi.      That Plaintiff and others similarly situated, be granted judgment against

            Defendant for all costs of this action, including expert fees and

            reasonable attorneys' fees, costs, disbursements, and interests;

   vii.     Pre-judgment and post-judgment interest as provided by law;

  viii.     For such other and further legal and equitable relief as this Court deems

            necessary, proper, and just.

  COUNT II: DEFENDANT’S VIOLATION OF F.S. §440.205 AS TO GARZA
                            ONLY

      36.      Plaintiff reincorporates and re-alleges paragraphs 1-3, 5-6 and 9 as

though set forth fully herein.

      37.      Defendant was GARZA’s employer within the definitions

incorporated into F.S. §440.205.

      38.      GARZA has always performed his assigned duties in a professional

manner and was very well qualified for his position.

      39.      GARZA always received very good performance reviews from the

Defendant until he suffered a workplace injury on September 9, 2020, for which




                                           11
Case 2:21-cv-00054-SPC-NPM Document 1 Filed 01/21/21 Page 12 of 13 PageID 12




a valid claim for worker’s compensation benefits was filed.

      40.   GARZA’s injuries were sustained due to a motor vehicle accident for

which GARZA was found to be not at fault.

      41.   However,     almost    immediately    after   filing   the   worker’s

compensation claim, the Defendant began retaliating against GARZA, which

included quizzing him about his worker’s compensation claim and the results of

medical testing related to the same.

      42.   On September 21, 2020, the Defendant suddenly – and without

warning – informed GARZA that he was terminated.

      43.   Upon information and belief, the Defendant then replaced GARZA

with an inexperienced and less qualified person outside of his protected class.

      44.   The Defendant has violated F.S. §440.205.

      45.   Prior to his worker’s compensation injury, GARZA had received

consistently good performance reviews and had not been subjected to discipline.

      46.   GARZA’s filing of a worker’s compensation claim, workplace injury

and need for treatment for his workplace injury are the direct and proximate

causes of the Defendant’s termination of his employment.

      47.   As a direct and proximate result of the Defendant’s actions that

violate Florida Statute § 440.105, GARZA has suffered damages, including but

not limited to, a loss of employment opportunities, loss of past and future

employment income and fringe benefits, humiliation, and non-economic



                                        12
Case 2:21-cv-00054-SPC-NPM Document 1 Filed 01/21/21 Page 13 of 13 PageID 13




damages for physical injuries, mental and emotional distress.

      WHEREFORE, Plaintiff prays that this Honorable Court enter a Judgment

in his favor and against the Defendant for an amount consistent with evidence,

together with back pay, front pay, non-economic damages, the costs of litigation,

interest, and reasonable attorneys’ fees.

                           DEMAND FOR JURY TRIAL

      Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United

States, the Plaintiff demands a trial by jury as to all issues triable as of right.

                                  Respectfully submitted,



Dated: January 21, 2020           /s/ Benjamin H. Yormak
                                  Benjamin H. Yormak
                                  Florida Bar Number 71272
                                  Trial Counsel for Plaintiff
                                  Yormak Employment & Disability Law
                                  9990 Coconut Road
                                  Bonita Springs, Florida 34135
                                  Telephone: (239) 985-9691
                                  Fax: (239) 288-2534
                                  Email: byormak@yormaklaw.com




                                            13
